Case 1:18-cv-02395-JEB Document 3-2 Filed 10/18/18 Page 1 of 4




                   Exhibit 1
   Case 1:18-cv-02395-JEB Document 3-2 Filed 10/18/18 Page 2 of 4




INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES




                        Unión Fenosa Gas, S.A.

                                    v.

                        Arab Republic of Egypt


                      (ICSID Case No. ARB/14/4)




                    PROCEDURAL ORDER NO. 13




                              The Tribunal

                  V.V. Veeder, President of the Tribunal
                     J. William Rowley, Arbitrator
                       Mark Clodfelter, Arbitrator

                        Secretary of the Tribunal
                          Milanka Kostadinova




                            4 September 2017
        Case 1:18-cv-02395-JEB Document 3-2 Filed 10/18/18 Page 3 of 4


                       Unión Fenosa Gas, S.A. v. Arab Republic of Egypt
                                (ICSID Case No. ARB/14/4)

                                   Procedural Order No. 13

1.   The Tribunal refers to the Respondent’s application of 21 June 2017 for the production of
     six documents. The Claimant objected to their production by letter dated 30 June 2017, to
     which the Respondent replied in turn by letter dated 8 August 2017.

2.   The Tribunal considers that this application has come very late in these arbitration
     proceedings. As a result, if granted, it is likely to cause delay and risk prejudice to the
     Claimant. However, the Tribunal attaches considerable importance to the issue to which
     these documents are said (by the Respondent) to relate.

3.   In these circumstances, the Tribunal considers it appropriate to inspect the documents “de
     bene esse” to understand better their content and materiality to the issue under
     consideration. Only after such inspection will the Tribunal make a decision whether or not
     to admit these documents into evidence, if necessary in further consultations with the Parties.

4.   The Tribunal understands from the Parties’ correspondence that four documents may be
     “confidential”, but that two may not be “confidential” as regards other interested parties. The
     Tribunal also understands from the Respondent’s second letter that the Respondent is willing
     to enter into a confidentiality undertaking similar to that in place in CRCICA Arbitration
     No. 896/2013.

5.   In these circumstances,

     (1) the Tribunal orders the Claimant to produce to the Tribunal and to the Respondent true
     copies of these six documents “de bene esse” in this arbitration, provided that the Respondent
     shall have entered into a suitable confidentiality agreement in terms not less favourable to
     the Claimant and other interested third parties than the form of undertaking used in the
     CRICCA arbitration; and

     (2) the Tribunal requests the Parties to complete this exercise as soon as practicable, but not
     later than 18 September 2017.



                                                                                                  2
   Case 1:18-cv-02395-JEB Document 3-2 Filed 10/18/18 Page 4 of 4


                 Unión Fenosa Gas, S.A. v. Arab Republic of Egypt
                          (ICSID Case No. ARB/14/4)

                             Procedural Order No. 13

For and on behalf of the Tribunal,




_____________________

V.V. Veeder, President of the Tribunal

Date: 4 September 2017




                                                                    3
